United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-41375
                          Conference Calendar


WALTER G. ANDERSON,

                                      Plaintiff-Appellant,

versus

ROCHELLE TURNER, District Clerk,

                                      Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:05-CV-491
                        --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Walter G. Anderson, Texas prisoner # 1092654, appeals the

28 U.S.C. § 1915A dismissal for failure to state a claim of

his 42 U.S.C. § 1983 complaint against the state-court clerk

who failed to file his state habeas application when it

was submitted.    He renews his due-process and denial-of-access

claims, and, if his brief is liberally construed, he argues for

the first time that the delayed filing of his state habeas

application also violates the Equal Protection and Suspension

Clauses.   These new claims will not be considered.      See Stewart

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41375
                                -2-

Glass & Mirror, Inc. v. U.S. Auto Glass Discount Centers, Inc.,

200 F.3d 307, 316-17 (5th Cir. 2000).     To the extent that

Anderson also raises a claim that his appellate counsel was

ineffective, the claim is not cognizable because appellate

counsel is not a state actor.     See Lugar v. Edmondson Oil Co.,

457 U.S. 922, 929, 941 (1982).    Moreover, the claim is barred at

this time.   See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

     Anderson’s due-process argument amounts to a claim that

state procedural rules were not followed, and it thus fails to

present a constitutional issue.      See Levitt v. Univ. of Texas at

El Paso, 759 F.2d 1224, 1230 (5th Cir. 1985).     Additionally,

because Anderson’s state habeas application was ultimately

submitted and denied, he suffered no actual injury as a result of

the delay, and his denial-of-access claim was properly dismissed.

See Lewis v. Casey, 518 U.S. 343, 351 (1996).

     This appeal is without arguable merit and is therefore

dismissed as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.    Both this court’s dismissal

of the instant appeal and the district court’s dismissal of

Anderson’s complaint count as strikes for purposes of 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).   Anderson is cautioned that if he accumulates three

strikes, he will not be permitted to proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of
                           No. 06-41375
                                -3-

serious physical injury.   See § 1915(g).   Anderson’s motion to

file a supplemental brief is denied.

     DISMISSED; SANCTION WARNING ISSUED; MOTION DENIED.